Citation Nr: 1521479	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  10-36 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for adjustment disorder with depressed mood and posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 30 percent for gastroesophageal reflux disease (GERD) and diverticulosis with Schatzki's ring.

3.  Entitlement to an initial rating higher than 10 percent for a cervical spine disability.

4.  Entitlement to an initial rating higher than 10 percent for a low back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2010, the Veteran testified before a Decision Review Officer (DRO) during a hearing held at the RO.  A transcript of the hearing is of record.

The record before the Board consists of an electronic file known as Virtual VA and an electronic file known as the Veterans Benefits Management System (VBMS).

The issues of increased rating for the GERD, cervical spine, and low back disabilities are addressed in the REMAND portion of the decision below.


FINDING OF FACT

Throughout the entire period of the claim, the Veteran's service-connected adjustment disorder with depressed mood and PTSD has been productive of occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The Veteran's adjustment disorder with depressed mood and PTSD warrants a rating of 70 percent, but not higher, throughout the period of the claim.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  This appeal arises from the Veteran's disagreement with the initial evaluation following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA has obtained the service treatment records, VA treatment records, and post-service medical evidence identified by the Veteran.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The Veteran was provided adequate examinations to determine the nature and severity of his psychiatric disability.  The examination reports include all findings needed to rate the disability.  The Veteran has not alleged a VA examination was inadequate or that his psychiatric disability has increased significantly in severity since the 2013 VA examination.

Accordingly, the Board will address the merits of the Veteran's claim.

General Legal Criteria

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities. 38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's service-connected psychiatric disability has been rated as 50 percent disabling the Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130 , DC 9411. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442 ; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a GAF score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) .

A GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicative of some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See Carpenter v. Brown , 8 Vet. App. 240 (1995). 

Factual Background and Analysis

Service connection is in effect for adjustment disorder with depressed mood and PTSD.  During the pendency of his claim, the Veteran has been diagnosed with an adjustment disorder with depressed mood, major depressive disorder, PTSD, and anxiety disorder.  When the record does not differentiate or distinguish exactly what measure of the Veteran's symptoms are attributable to the service-connected disability with the nonservice-connected diagnoses, the Board has resolved this doubt in the Veteran's favor according to 38 C.F.R. §§ 3.102 and 4.3 and for all intents and purposes attribute all symptoms in question to the service-connected disability, so in this particular instance to his major depressive disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).

In response to his claim for service connection, the Veteran underwent a VA mental disorders examination in July 2008 prior to his discharge from service.  The examiner noted that the Veteran's diagnoses included major depressive disorder and adjustment disorder with depressed mood, which were treated with medication.  The Veteran reported a history of worsening sleep problems and anxiety and indicated that he had reached a point where he found it best to retire from the military.  In discussing his military career, to include service in Desert Storm, the Veteran reported that he did not want a job where he would be under pressure to excel as he had during the last years of his military career.  He was noted to be married, and described himself as sociable.  

On the mental status examination, the Veteran was appropriately dressed, oriented, and presented with a positive outlook.  He minimized any symptoms of flashbacks or nightmares, but indicated that he had developed insomnia and disturbed sleep.  The Veteran stated that he had become irritable and overwhelmed by a sense of shame and anger.  He denied having suicidal or homicidal thoughts and showed no signs of a thought or mood disorder.  The examiner noted that the Veteran passed a mini-mental state examination, which indicated no deficits in attention, processing of information, the ability to retain information after a delay, or abstraction from similarities.  On additional clinical testing, the Veteran was noted to experience little pleasure in life, to frequently worry, and to feel anxiety all of the time.  The examiner assigned a GAF score of 79.  According to the examiner, the Veteran appeared to be making adjustment for a new career with milder symptoms of depression or anxiety.  The examiner concluded that the Veteran's depression symptoms had remitted over the past two years with medication.
  
Post-service private medical records show that the Veteran received in-patient treatment between May and June of 2009 after reporting worsening anxiety and depression following recent problems with his job and home life.  He relayed a feeling that his all of his plans were "falling apart."  The clinical records note his symptoms as including a depressed, panicked, and/or tearful mood, feelings of worthlessness, motor agitation, and anxiety.  The Veteran denied that he was suicidal, but reported having "dark thoughts."  
  
A May 2009 private medical record shows that the Veteran presented due to an acute onset/exacerbation of panic attacks.  The Veteran stated that his symptoms began to worsen and had become severe.  In response to questions of whether he had suicidal ideations, the Veteran reported that he had begun to have "dark thoughts," but denied any plan or attempts.  He also indicated that he recently lost weight because his increased anxiety resulted in a decreased appetite and sleep.  On mental status examination, the Veteran was oriented and appeared anxious and tearful.  He was given diagnoses of generalized anxiety disorder and panic attack and was prescribed additional psychiatric medications.

In July 2009, the Veteran sought in-patient treatment for increased depression, increased anxiety, and suicidal thoughts.  He reported experiencing recent stress related to work and finances.  He was noted to treat his psychiatric symptoms with medication, which was described as having been  previously effective.  On mental status examination at the time of discharge, the Veteran endorsed a depressed mood and appeared oriented and calm.  He did not appear psychotic and his memory appeared to be intact.  The Veteran denied any active suicidal or homicidal thoughts, and he was given a GAF score of 45.

During the June 2010 DRO hearing, the Veteran testified as to his continuing psychiatric symptoms.  He relayed symptoms of anxiety, panic attacks, and memory loss for names, dates, locations, and directions.  The Veteran reported that he lost time from work due to stress and stated that there had been times when he had to remove himself from situations at work in order to take a breather.  Although he reported that his symptoms were well controlled with the use of medication, he stated that he continued to get upset and to require breaks.  The Veteran also testified that his PTSD symptoms were triggered by visual stimuli, and he described how seeing dead animals along the road brought back vivid memories of images of death during his service in Desert Storm.  

VA treatment records dated from July 2010 to June 2012 document the Veteran's psychiatric treatment and his reports of continuing symptomatology.  Collectively, these records indicate that his symptoms included hyperarousal, avoidance behaviors, hypervigilance, increased intrusive thoughts, sleep disturbances, irritability, distressing memories evoked by sights and smells, anxiety, and depression.  His GAF scores for this time period ranged from 50 to 60.

Additional VA records dated in October 2012 include the Veteran's reports of worsening depression and anxiety and show that he was voluntarily hospitalized for psychiatric treatment due to suicidal thoughts.  Prior to and at the time of his hospital admission, he reported experiencing increased stress related to his job as a defense consultant, changes in his home life, and his wife's health.  He initially endorsed symptoms of irritability, decreased enjoyment, increased anxiety, sensitivity to loud noises, and being withdrawn from family and friends.  He stated that certain smells and sights evoked traumatic memories.  Additional symptoms noted during this time period include isolative behaviors, depressed mood, and recurrent, intrusive thoughts.  On a mental status examination completed during his hospitalization, the Veteran demonstrated problems with attention, concentration, and word finding and stammered at times.  Additional mental status examinations for this time period were negative for evidence of impaired orientation, thought processes, speech, concentration, or memory.  The records of his in-patient treatment show GAF scores ranging from 40 to 65.      

Subsequent VA treatment records dated from November 2012 to September 2013 include the Veteran's reports of an improved mood and continued symptoms of hyperarousal, hypervigilance, and irritability.  Collectively, the mental status examinations completed during this time period show that the Veteran was neat in his appearance, oriented, and without any suicidal or homicidal thoughts, hallucinations, or impairments in his thought processes, memory, or speech.  His GAF scores ranged from 42 to 55.  In November 2012, he reported that he still experienced family stress and described feelings of anxiety about the safety of his family and property in the face of an upcoming hurricane.  In December 2012, his symptoms were noted to have gradually improved over time with the use of medications.  The Veteran reportedly returned to work in January 2013, and indicated that he was working well with his supervisors.  Records dated from January 2013 reflect the Veteran's reports of experiencing episodes of dizziness and spinning; in April 2013, his primary care physician indicated that stress may play a factor in these occurrences.  During a May 2013 individual therapy session, the Veteran indicated that he was easily reminded of his military stressors and reported that he became stressed by sights and sounds he associated with his military combat.  In June 2013, the Veteran reported having occasional possible hypomanic symptoms, especially when driving to work on a military base.  

The Veteran most recently underwent a VA mental disorders examination in December 2013 to assess the severity of his psychiatric disability.  The examiner reviewed the evidence of record and noted the Veteran's history of psychiatric treatment.  The Veteran's symptoms were noted to include impatience, hypervigilance, sleep disturbances, irritability, outbursts of anger, and depression, occurring mostly every day and lasting all day.  He described experiencing a diminished interest in pleasurable activities, feelings of hopelessness, social isolation, and a constant state of unhappiness.  The examiner noted that the Veteran was married and had two children.  He described his mood as edgy and relayed that his family would report that he was irritable and had anger issues.  The Veteran stated that through the help of treatment, he was able to contain most of his anger but was unable to contain his irritability.  He relayed his dislike of going out in public and stated that he had recently gone to the movie for the first time in years.  He described himself generally as a homebody.    

On the mental status examination, the Veteran was appropriately dressed and oriented.  He presented with a depressed mood and became tearful throughout the evaluation.  There were no impairments of his thought processes or evidence of suicidal thoughts, homicidal thoughts, hallucinations, or delusions.  His psychiatric disability was manifested by recurrent and distressing thoughts of his past traumatic events, avoidance behaviors, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, especially his family, difficulty sleeping and concentrating, irritability or outbursts of anger, and hypervigilance.  The examination revealed additional symptoms of a depressed mood, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, and disturbances of motivation and mood.  According to the examiner, there did not appear to be history of overly impulsive behavior or physical aggression.  The examination resulted in diagnoses of PTSD and major depressive disorder, described as severe.  The examiner assigned a GAF score of "50-55."  The examiner identified the Veteran's psychosocial and environmental problems as including social isolation, communication difficulties, emotional numbing, and anger issues.  The examiner characterized the Veteran's level of occupational and social impairment as occupational and social impairment with reduced reliability and productivity.  

After careful review of the evidence, and resolving all doubt in the Veteran's favor, the Board finds that a 70 percent rating is warranted for the psychiatric disability throughout the period of the claim.  During the entire pendency of the claim, the record reflects that the Veteran's psychiatric disability has more nearly approximated deficiencies in most areas than reduced productivity and reliability throughout the period of the claim.  Evidence of record supports that the Veteran's symptoms have included suicidal ideations, near-continuous panic or depression affecting the ability to function, constant anxiety, hypervigilance, hyperarousal, increased irritability, angry outbursts, episodes of impaired speech and attention, impaired concentration, episodes of dizziness related to stress, occasional possible hypomanic symptoms, social withdrawal, and isolation.  He was hospitalized once in service and required in-patient treatment on two occasions due to his psychiatric symptoms during the period of the claim.  

Also of record are the Veteran's GAF scores, which have ranged over the years, from a low of 40 seen on an October 2012 VA treatment record to a high of 79 shown on the July 2008 VA examination.  Overall, the GAF scores reported during the pendency of the claim are indicative of varying levels of impairment in social and occupational functioning, including major, moderate, and mild.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.

The Board acknowledges the December 2013 VA examiner's conclusion that the Veteran's psychiatric disability resulted in occupational and social impairment with reduced reliability and productivity but that examiner also identified symptoms that have a more serious effect.  The preponderance of the evidence, in particular the medical records reflecting regular psychiatric treatment and the credible lay statements from the Veteran, supports a finding that a 70 percent rating is warranted throughout the period of the claim.

The record does not show evidence of delusions, hallucinations, or grossly inappropriate behavior during the period on appeal.  The Veteran has been able to perform activities of daily living and is oriented to person, time, and place.  Additionally, although he described having memory impairments during the June 2009 hearing, the clinical examinations have not shown that his memory is impaired or otherwise indicated that he forgets names of close relatives, his own occupation, or his own name.  In addition, the Veteran has maintained relationships with his wife and family and he is maintaining full-time employment.  No medical professional has ever opined, and the evidence does not otherwise show, that the social and occupational impairment from the disability has more nearly approximated the total impairment required for a 100 percent rating at any time during the period of the claim.  For these reasons, the Board finds that a rating of 70 percent, and no more, is warranted throughout the pendency of the claim.

In reaching this determination, the Board has considered whether staged ratings are appropriate in this case; however, with regard to the claimed disability, the evidence does not suggest that the severity has fluctuated during the period of this appeal to make staged ratings appropriate for this claim.  See Fenderson, 12 Vet. App. at 119.

Other considerations

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Moreover, as the Veteran has not contended, nor does the evidence show that his psychiatric disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  The evidence indicates that the Veteran is employed full time.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

A 70 percent rating for adjustment disorder with depressed mood and PTSD is granted throughout the appeal period, subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Veteran was last afforded VA examinations to determine the degree of severity of his GERD, cervical spine and low back disabilities in July 2008, nearly seven years ago.  The Veteran's VA medical records as well as his testimony during the June 2010 hearing indicate that the Veteran's GERD, cervical spine, and low back disabilities may have gotten worse since the July 2008 examinations.  As the evidence suggests that the Veteran's disabilities may be of greater severity than the relatively remote examination reports reflect, the Board finds that a remand to afford the Veteran current VA examinations is in order.

While on remand, the RO or the Appeals Management Center (AMC) should take appropriate action to obtain and associate with the record any outstanding records pertinet to the Veteran's GERD, cervical spine, and low back disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.
 
2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the current degree of severity of his service-connected cervical spine and low back disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the cervical spine and low back.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

3.  Afford the Veteran an appropriate VA examination to determine the current nature and severity of the service-connected GERD and diverticulosis with Schatzki's ring.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the GERD and diverticulosis.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

4.  The RO or the AMC should also perform any other development it determines to be warranted.

5.  Then, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be furnished a supplemental statement of the case and be given the requisite opportunity to respond thereto before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


